Citation Nr: 0504077	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  98-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to March 11, 1996, for 
a 50 percent disability rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

A videoconference hearing was held in April 2002, before the 
undersigned Veterans Law Judge sitting in Washington, DC, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

The Board remanded this case in August 2003 for additional 
development, and the case has returned for appellate 
decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the claim for an earlier 
effective date for a 50 percent disability evaluation for 
PTSD have been accomplished.

2.  The record does not contain medical evidence showing that 
the veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and, where, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment 
within the year prior to March 11, 1996.




CONCLUSION OF LAW

The criteria for an effective date prior to March 11, 1996, 
for a 50 percent evaluation for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim, and to inform the 
appellant whose responsibility it is to obtain the needed 
information.  The Board notes that the RO granted a 50 
percent rating for PTSD in an August 1998 decision.  VCAA was 
not in effect at that time, therefore, it was not possible to 
issue a notice letter to the veteran that complied with VCAA.  

The veteran subsequently filed a notice of disagreement, 
contending that the effective date should be prior to March 
11, 1996, which was the effective date assigned by the RO. 

After the VCAA was enacted, the RO issued a VCAA letter to 
the veteran in September 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103; he was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of VA and the veteran in obtaining 
evidence.  The letter stated that (1) the evidence needed to 
substantiate the veteran's claim was, among other things, 
evidence that the veteran currently had a disability as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  Although the 
letter did not specifically advise him to "provide any 
evidence in the claimant's possession that pertains to the 
claim", which was considered by the Court to be a fourth 
element of the Section 5103(a) notice, the February 2004 
supplemental statement of the case did include the text of 
38 C.F.R. § 3.159, from which the Court took that fourth 
element of notification.  Moreover, the veteran has provided 
medical evidence regarding his treatment for the claimed 
disabilities.  The Board also notes that although the Court 
in Pelegrini I and again in Pelegrini II indicated that there 
was a fourth element of notification, VA General Counsel 
rendered a Precedential Opinion in February 2004, finding 
that 38 U.S.C. Section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  Thus, under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.   

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  It appears that all known relevant 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file.    

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

II.  Legal Criteria

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  The United States Court of Appeals 
for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication 
or action indicating an intent to apply for one or more 
benefits under the laws administered by VA from a claimant 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.  

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

The RO denied the veteran's claim for a rating in excess of 
10 percent for PTSD in a March 1994 decision.  The RO issued 
the notice of its decision to the veteran in April 1994; 
however, he did not file a timely appeal.  Therefore, that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

The record reflects that the RO did not receive any 
subsequent correspondence containing an expression on the 
veteran's part of an intent to pursue an increased rating for 
his PTSD until March 11, 1996, when the RO received a formal 
claim for increase.  That is the effective date assigned by 
the RO for the increased rating of 50 percent for PTSD.  The 
veteran argues that his PTSD warranted a 50 percent 
evaluation prior to that date.  

Here, the Board notes that the question of whether a 50 
percent rating is warranted prior to March 11, 1996, requires 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The veteran has provided various medical and 
lay statements in support of this claim.  As the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions on medical diagnoses or 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The record shows that during 1995 the veteran received 
regular VA outpatient psychiatric treatment.  VA psychiatric 
outpatient treatment records show that he was treated in July 
1995.  The examiner noted that the veteran had minimal 
psychological distress.  He was alert and oriented in time, 
place, and person.  He showed no looseness of associations.  
The examiner diagnosed him with mild PTSD.  The records show 
that he continued treatment through November 1995.  The Board 
accepts that the veteran was treated for PTSD in July 1995 
and, therefore, accepts this treatment record as an informal 
claim for increase under 38 C.F.R. § 3.157.

As noted above, if the increase in disability preceded the 
claim by more than a year, the increase would be effective 
from the date of the claim.  Therefore, the next question is 
whether the evidence would support a conclusion that the 
increase in disability occurred within the year prior to the  
receipt of a claim for increase.  If so, the effective date 
of the award would be from the date of the increase, rather 
than from the date of the claim.

In this case, the Board concludes that the record does not 
support a finding that the increase in disability occurred 
during the period in issue.  None of these records provide a 
basis for finding that a 50 percent rating is warranted prior 
to March 11, 1996.  That is, the records of VA treatment 
during this time do not show that he met the criteria for a 
50 percent rating under 38 C.F.R. § 4.132, Diagnostic Code 
9411, as in effect at the time.  The evidence fails to show 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, and, where, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411.  These records show 
that the veteran was employed during this time.  Furthermore, 
he was making progress in his relationships with his wife and 
family.  The records cumulatively show that the veteran's 
PTSD was not of such severity that a 50 percent rating was 
warranted prior to March 11, 1996.  




ORDER

An effective date prior to March 11, 1996, for a 50 percent 
disability evaluation for PTSD is denied.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


